Case: 5:18-cv-00433-REW-HAI Doc #: 38 Filed: 05/31/19 Page: 1 of 2 - Page ID#: 915




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       LEXINGTON

                                        )
   TERRY RYAN HACKER,                   )
                                        )
        Plaintiff,                      )
                                        )      No. 5:18-CV-433-REW-HAI
   v.                                   )
                                        )              AMENDED
   MADISON COUNTY, KY, et al.,          )       SCHEDULING ORDER
                                        )
        Defendants.
                                        )
                                        )
                                        )
                               *** *** *** ***

          The parties in this action have filed a joint motion to extend existing deadlines. See D.E.

 36. Specifically, “the Parties request that the Court extend by three months all outstanding pretrial

 deadlines, with a corresponding continuance in the trial date, in order to permit the new defendants

 to be served and meaningfully participate in discovery in this matter, including the completion of

 the Plaintiff’s deposition.” Id. at 2. The parties cite a continuance of the plaintiff’s deposition and

 the addition of new defendants as grounds for the requested continuance. See id. These reasons

 support a finding of good cause for the Court to grant the sought-after relief. See Fed. R. Civ. P.

 16(b).

          Accordingly, IT IS HEREBY ORDERED:

          a. No later than September 3, 2019, counsel for the parties shall complete all
             pretrial fact discovery. This deadline means, as relevant, service of written
             discovery calculated to secure a response by and compliant with the deadline.

          b. Per Rule 26(a)(2), no later than October 1, 2019, Plaintiff shall disclose the
             identity of expert witnesses who may be used at trial, accompanied by written
             reports signed by the Rule 26(a)(2)(B) expert witnesses and/or written
             summaries consistent with Rule 26(a)(2)(C), as applicable, all in compliance
             with the rule. These disclosures need not be filed in the Court record. No later
Case: 5:18-cv-00433-REW-HAI Doc #: 38 Filed: 05/31/19 Page: 2 of 2 - Page ID#: 916




          than December 3, 2019, Defendants shall provide same. Rebuttal expert
          disclosures are due by January 1, 2020. The parties shall complete all expert
          discovery (including expert depositions) by no later than March 31, 2020.

       c. No later than May 28, 2020, counsel for the parties shall file all dispositive
          motions and Daubert motions. Response and reply time shall be governed by
          local rule. Any depositions cited to in a motion or other brief must be filed in
          their entirety along with the motion or other brief (either as a separate record
          entry or if feasible as an attachment).

       d. The pretrial filings described in Paragraph 9 of the original scheduling order,
          see Docket Entry 17 at 4–5, shall be filed no later than August 18, 2020.

       e. The motions in limine and detailed objections to the use of any witness,
          document, or thing identified pursuant to Rule 26(a)(3) described in Paragraph
          10 of the original scheduling order, see Docket Entry 17 at 5–6, shall be filed
          no later than August 25, 2020. Each party shall fully respond to motions in
          limine and objections by no later than September 1, 2020.

       f. This action is assigned for a pretrial conference before District Judge Wier on
          September 15, 2020, at 1:30 p.m., at the United States Courthouse in
          Lexington. The attorneys who will be trying this action shall be present at the
          pretrial conference along with all parties.

       g. No later than seven (7) working days prior to the trial of this action, counsel
          shall submit to Judge Wier’s Chambers a copy of each documentary exhibit.

       h. This action is assigned for trial by jury before Judge Wier on October 5, 2020,
          at 9:00 a.m., at the United States Courthouse in Lexington. Counsel shall be in
          court at 8:30 a.m. The anticipated length of trial is four (4) days.

       i. Unless otherwise noted above, the mechanics governing this case contained in
          the original scheduling order at Docket Entry 17 continue to persist.

       This the 31st day of May, 2019.
